Olcott, J.
These are appeals from two orders requiring the plaintiff in each action to furnish and serve a bill of particulars.
• The actions arise from personal injuries alleged to have- been sustained by the plaintiff G-itel Schweit through the negligence of the defendant. She sues for her personal injuries. Her husband brings the other action for .loss of her services.
By the order both were compelled to serve bills of particulars “showing in detail: 1. In what respects plaintiff received injuries wMch ‘ bruised her about the body and internally ’ by reason whereof ‘ the plaintiff was made sick, sore and lame and suffered serious bodily harm and was bruised about her body and was injured internally, being then and there with child, and suf*410fered and will continue to- suffer bodily pain and nervous prostration,’ with a statement of each injury, its nature, location, extent and probable effect.
“ 2. The names and addresses of the persons to whom the alleged disbursements were made.”-
The language above quoted is taken from the order in the first above-entitled action; the order in the second is in similar terms. They call for certain particulars to •which the practice does not entitle them, but the fault seems to lie in the form of the order rather than in the decision of the judge.
Eor example, the orders appealed from call for a statement of the' probable effect of the injuries, hut the decision does not warrant such an order.
The decision reads, “ that the plaintiff furnish a bill of particulars describing more particularly the nature and extent of the injuries; also all disbursements made necessary and to whom made.”
It was proper that the plaintiff should furnish particulars of the nature of the injuries, as it appears that the complaint does not state even upon what part of the body the injuries were received.
■ As to the remaining portion of the decision, the pleadings are not before us, and it does not appear what the allegation of special damage in the complaint was, but there is nothing in the record to show that the plaintiff would be prejudiced by furnishing the items of disbursements thus far incurred. The plaintiff’s remedy lay in resettlement and not in appeal. ' The appeals will be- dismissed, without costs, and the order appealed from remitted to Special Term for resettlement.
Schuchman, J., concurs.
Appeals dismissed, without costs.